Order, Supreme Court, New York County (Joan Lobis, J.), entered October 11, 1995, which, inter alia, granted plaintiffs’ motion to dismiss defendants’ second, third, fourth, fifth and seventh affirmative defenses and denied defendants leave to replead, unanimously modified, on the law, to reinstate such affirmative defenses, and otherwise affirmed, without costs.
We disagree with the IAS Court that particulars sufficient to give notice of what defendants intend to prove under their defenses cannot be gleaned from the papers on the instant motion (cf., Immediate v St. John’s Queens Hosp., 48 NY2d 671). If needed, further elucidation of the defenses should be sought through a demand for a bill of particulars. Concur—Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.